UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5097



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DERRICK LOUIS FREEMAN, II, a/k/a Derrick Louis Freeman, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00031-MR-1)


Submitted:   October 16, 2008            Decided:   November 10, 2008


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, P.L.L.C., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina; Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After   a   conditional      plea    of    guilty,     Derrick    Louis

Freeman,    II,   was   convicted   of       possession   of   a    firearm   by   a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000), and

sentenced to forty months in prison.             The conviction arose out of

a routine traffic stop; Freeman was stopped by Officer Hogue

because he was operating a moped in excess of the thirty miles per

hour permitted for such a vehicle.1                   During the stop, Hogue

observed that Freeman lacked not only a license plate but a

driver’s license, registration, and insurance.                 Freeman consented

to a pat-down, during which a firearm fell out of Freeman’s pants

onto the concrete.      The district court denied Freeman’s motion to

suppress.

            On appeal, Freeman contends that the district court erred

in denying the motion to suppress the firearm.2                    He argues that

because the arresting officer had neither articulable facts nor


     1
      Under North Carolina law, a moped is excluded from the
definition of a motor vehicle.     N.C. Gen. Stat. § 20-4.01(23)
(2007). Pursuant to N.C. Gen. Stat. § 20-4.01(27)(d1) (2007), a
moped is defined in N.C. Gen. Stat. § 105-164.3(22) (2007), as
follows: “A vehicle that has two or three wheels, no external
shifting device, and a motor that does not exceed 50 cubic
centimeters piston displacement and cannot propel the vehicle at a
speed greater than 30 miles per hour on a level surface.” Under
N.C. Gen. Stat. § 20-51(9) (2007), a moped is “exempt from the
requirement of registration and certificate of title” applicable to
motor vehicles.

     2
      By entering a conditional guilty plea, Fed. R. Crim. P.
11(a)(2), Freeman preserved his right to appeal this issue.

                                         2
probable    cause   for   the   stop,       the   stop   violated    the   Fourth

Amendment.

            Legal conclusions underlying the denial of a motion to

suppress are reviewed de novo and factual findings for clear error.

United States v. Branch, 537 F.3d 328, 337 (4th Cir. 2008).

“Observing a traffic violation provides sufficient justification

for a police officer to detain the offending vehicle for as long as

it takes to perform the traditional incidents of a routine traffic

stop.”     Id. at 335.    In the course of a routine traffic stop, an

officer can ask for driver’s license and registration and perform

a computer check on these before issuing a citation. United States

v. Farrior, 535 F.3d 210, 217 (4th Cir. 2008).                      “Any further

investigative detention, however, is beyond the scope of the Terry

stop and therefore illegal unless the officer has a reasonable

suspicion of a serious crime or the individual consents to the

further detention.”       Id. (internal quotation marks and citations

omitted).

            Freeman’s sole argument on appeal is that Hogue was not

qualified to determine whether the moped was capable of a speed

higher than thirty miles per hour on hilly terrain; therefore, his

determination that Freeman was speeding was a mere hunch that did

not justify the traffic stop.               However, as the district court

found, Hogue tested Freeman’s speed with a radar gun and followed

him for two miles to assess the moped’s speed, which was over


                                        3
forty-five miles per hour. Based on that evidence, Hogue concluded

that Freeman’s moped was propelling itself in excess of thirty

miles per hour, and therefore was a motor vehicle subject to state

licensing and registration requirements.    Based on these facts, we

conclude that the district court did not err in concluding Officer

Hogue had a reasonable suspicion that Freeman was violating the law

and the stop was therefore justified.      Branch, 537 F.3d at 335.

Accordingly, the district court properly denied the motion to

suppress.

            We affirm Freeman’s conviction and sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                                  4